DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-11 and 14-23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:
In claim 1, the double recitation of “moving the heater support arm from the stow-away position to the heating position” is confusing.    Perhaps the second recitation should instead return the heater to the stow-away position.  
In claim 11, there is lack of antecedent basis for “the mixer”.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-11, 14-17 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over SkidPatcher-10A Asphalt Plant & Recycler in view of Baumrind (US 2016/0052169).  Regarding claims 1 and 4, SkidPatcher discloses a mobile mixing device comprising a frame (see photos on page 1); a mixing drum securable to the frame, the mixing drum comprising a body that forms an internal cavity and having a forward end and a bottom end, the mixing drum comprising a mouth at the forward end of the body that provides access to the internal cavity of the mixing drum (see photos on page 1); a heater support arm comprising a heater secured to an end of the heater support arm that is distal from the mixing drum, the heater support arm being movable between a stow-away position such that the heater support arm is off to a side of the mixing drum and a heating position with the heater facing into the mouth of the mixing drum (see photos on page 1 and text on page 2); and a mixing drum drive engageable with the mixing drum to rotate the mixing drum (see page 2); loading the drum with asphalt mix (see page 2, step 1), moving the heater arm from the stow-away position to the heating position .  
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over SkidPatcher-10A Asphalt Plant & Recycler in view of Baumrind (US 2016/0052169) as applied to claim 1 above, and further in view of in view of Wiliams (US 792,642). SkidPatcher was discussed above, but the claimed vent is not explicitly disclosed. Williams teaches a vent (44) in a highly analogous drum. It would have been obvious to one of ordinary skill in the art to have provided the claimed vent to facilitate flow of hot gases. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L SORKIN whose telephone number is (571)272-1148.  The examiner can normally be reached on 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID L. SORKIN
Examiner
Art Unit 1774



/DAVID L SORKIN/Primary Examiner, Art Unit 1774